DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of Patent No. 10,302,043.  Claim 1 of the instant Application being broader 
Claim Objections
Claim 12 is objected for the recitation “the lines” and “the direction”.  “[T]he line appears to be an error for --lines-- and “said cowl having, downstream” appears to be an error for -- said cowl having, a downstream direction--.
Claim 12 is further objected for the recitation “a first axial half-plane”, “a second axial half-plane” and “any axial half-plane” (ll. 19) appear to be errors for --a first axial half-plane of the any axial half-plane--, --a second axial half-plane of the any axial half-plane-- and --the any axial half-plane--, respectively.
Claim 13 is objected for “upstream” and “downstream” which appear to be errors for –the upstream-- and --the downstream direction--, respectively.
Similarly other claims are objected for the limitations “direction”, and “axial half-plane”.
Claim 18 is objected for the limitation “the thickness”. 
Claim 19 is objected for the limitations “a longitudinal axis L-L” and “a cowl”.  It is not clear if these same limitations as claimed in Claim 12 or different limitations.
Claim 21 is objected for limitations “a wall of the cowl”, “the radial passage” and “the radial distance”.
Claim 21 is further objected for the limitation “from the point of the wall of the central body situated on the same radius when said central body is present at the abscissa on the axis L-L of said point” which appears to be an error for --from a point of a wall of the central body situated on a radius on a same axial plane as the point on the wall of the cowl when said central body is present at the axial plane on the axis L-L--.
Claim 21 is further objected for the limitations “said point from the axis L-L when this is not the case” which appears to be an error for --said point on the cowl from the axis L-L when this is not the case--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (US 2010/0146932; IDS ref).
In re Claim 12:  Webster teaches a cowl (17) for a nozzle (12) having a longitudinal axis L-L (1), comprising:
an external wall and an internal wall (of 17, see Fig. 1), the cowl being delimited radially towards an exterior by the external wall and, radially towards an interior, by the internal wall (see Fig. 1), 
the internal wall of the cowl having a cross-section with a determined abscissa on the axis L-L defining a neck line (Figs. 3 and 4, where 18 and 20 separate) on the internal wall, said internal wall converging towards the axis L-L upstream of said cross-section (see Figs. 1 and 4) and having, in any axial half-plane, a defined upstream tangent (of 18 and 20 in Fig. 4) at its intersection with the neck line, 
said cowl having, downstream of said determined abscissa, indentations (at “P", Fig. 8) in the trailing edge of the cowl which delimit chevrons (see Fig. 8) distributed in the circumferential direction, wherein the downstream direction from said determined abscissa, 
the internal wall of the cowl diverges (of 18) radially towards the exterior (see Fig. 4), in a first axial half-plane (above the intersection in Fig. 4) passing through the top of an indentation (Fig. 8; [0066]), from the upstream tangent on the tip of the neck line in said first axial half-plane (see Fig. 4), 
the external wall of the cowl moves closer (Fig. 4), in said first axial half-plane, to the upstream tangent on the tip of the neck line in said first axial half-plane, 

the lines (profile of 20, Fig. 4; alternatively see Fig. 4 for 18 and Fig. 6 for 20; either one of those cowl portion have a contoured profile which does not have a turning point), defining the internal wall of the cowl in any axial half-plane do not have a turning point downstream of said determined abscissa of the neck line. 
In re Claim 13:  Webster teaches the invention as claimed and as discussed for Claim 12, above.  Webster further teaches the lines (of 20, Fig. 4), defining the internal wall, respectively upstream and downstream of the neck line in any axial half-plane, have the same tangent on this neck line.
In re Claim 14:  Webster teaches the invention as claimed and as discussed for Claim 12, above.  Webster further teaches a first line (of 20 Fig. 6), defining the internal wall of the cowl downstream of said determined abscissa in an axial half-plane passing through the tip of a chevron, is concave when viewed from the axis L-L (see Fig. 6).
In re Claim 15:  Webster teaches the invention as claimed and as discussed for Claim 12, above.  Webster further teaches a second line (of 18 Fig. 4), defining the internal wall of the cowl downstream of said determined abscissa in an axial half-plane passing through the top of a chevron, is convex (see Fig. 4) when viewed from the axis L-L. 
In re Claim 16:  Webster teaches the invention as claimed and as discussed for Claim 12, above.  Webster further teaches a third line, defining the external wall (of 20 Fig. 6) of the cowl downstream of said determined abscissa in an axial half-plane passing through the top of a chevron, is concave when viewed from the axis L-L (see Fig. 6).
In re Claim 17:  Webster teaches the invention as claimed and as discussed for Claim 12, above.  Webster further teaches the lines defining the external wall of the cowl in any axial half-plane do not have a turning point downstream of said determined abscissa of the neck line (see Fig. 4 for 20 and Fig. 6 for 18; alternatively see Fig. 4 for 18 and Fig. 6 for 20 since either one of those cowl portion have a contoured profile which does not have a turning point). 
In re Claim 18:  Webster teaches the invention as claimed and as discussed for Claim 12, above.  Webster further teaches a thickness of the cowl on its trailing edge is substantially constant (Figs. 1, 2 and 7 and [0057] shows both 18 and 20 having same circumferential profile).
In re Claim 19:  Webster teaches the invention as claimed and as discussed for Claim 12, above.  Webster further teaches a nozzle (12) for a turbine engine (10) having a longitudinal axis L-L (1).
In re Claim 20:  Webster teaches the invention as claimed and as discussed for Claims 12 and 19, above.  Webster further teaches a central body (22, Fig. 1) of revolution about the axis L-L. 
In re Claim 21:  Webster teaches the invention as claimed and as discussed for Claims 12, 19 and 20, above.  Webster further teaches that the radial passage cross-section at a point on a wall of the cowl is defined as the square of the radial distance of said point from the axis L-L minus the square of the radial distance of the axis L-L from the point of the wall of the central body situated on the same radius when said central body is present at the abscissa on the axis L-L of said point, and by the square of the radial distance of said point from the axis L-L when this is not the case, said nozzle being characterised in that, in the downstream direction from said determined abscissa of the neck line, the radial passage cross-section of the internal wall of the cowl increases in an axial half-plane passing through the top of an indentation (this formula will hold true because Webster teaches that radial distance of 18 from axis 1 increases, Fig. 4 and the radial distance of the central body 22 decreases, Fig. 1)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUN GOYAL/
Primary Examiner, Art Unit 3741